SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1117
OP 13-00735
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF TIMOTHY N. PETERS, PETITIONER,

                    V                             MEMORANDUM AND ORDER

HONORABLE DOUGLAS A. RANDALL, MONROE COUNTY
COURT JUDGE, RESPONDENT.


EASTON THOMPSON KASPEREK SHIFFRIN LLP, ROCHESTER (BRIAN SHIFFRIN OF
COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (initiated in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department pursuant to CPLR 506 [b] [1]) to review a determination of
respondent. The determination revoked the pistol permit of
petitioner.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination, after a hearing, revoking his
pistol permit. Contrary to the contention of petitioner, we conclude
that the determination is neither arbitrary and capricious nor an
abuse of discretion. It is well established that “[r]espondent is
vested with broad discretion in determining whether to revoke a pistol
permit and may do so for any good cause,” including “a finding that
the petitioner lack[s] the essential temperament or character which
should be present in one entrusted with a dangerous instrument . . . ,
or that he or she does not possess the maturity, prudence,
carefulness, good character, temperament, demeanor and judgment
necessary to have a pistol permit” (Matter of Schiavone v Punch, 34
AD3d 1366, 1366 [internal quotation marks omitted]; see Penal Law §
400.00 [1], [11]; Matter of Strom v Erie County Pistol Permit Dept., 6
AD3d 1110, 1111-1112). Here, petitioner’s pistol permit was revoked
after a domestic incident involving his wife at the time. Police
reports from the incident date indicate that petitioner twice grabbed
his wife by the arms and pushed her against the wall, warning her that
“there was going to be trouble” if she called the police. The reports
also indicate a prior history of domestic violence. Notably,
petitioner did not dispute the above factual basis for the revocation
of his pistol permit, but argued only that it was an “isolated
                                 -2-                          1117
                                                         OP 13-00735

incident” (see Matter of Demyan v Monroe, 108 AD2d 1004, 1005). In
light of the above facts, we conclude that there is a rational basis
for the determination, and that respondent did not abuse his broad
discretion or act in an arbitrary and capricious manner in revoking
petitioner’s pistol permit (see Matter of Moreno v Cacace, 61 AD3d
977, 978-979; see also Matter of Cuda v Dwyer, 107 AD3d 1409, 1410;
Matter of Dlugosz v Scarano, 255 AD2d 747, 748, appeal dismissed 93
NY2d 847, lv denied 93 NY2d 809, cert denied 528 US 1079).

     Finally, petitioner’s further contention that the revocation of
his pistol permit violates the Second Amendment of the United States
Constitution is without merit (see Cuda, 107 AD3d at 1410; Matter of
Kelly v Klein, 96 AD3d 846, 847-848).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court